                        Case 1:18-cv-00931-ELH Document 52 Filed 06/03/19 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND


Chambers of                                                                                                101 West Lombard Street
J. Mark Coulson                                                                                           Baltimore, Maryland 21201
U.S. Magistrate Judge                                                                            MDD_JMCChambers@mdd.uscourts.gov
                                                                                                               Phone: (410) 962-4953
                                                                                                                 Fax: (410) 962-2985

                                                          June 3, 2019

         LETTER TO COUNSEL


                         ORDER SCHEDULING SETTLEMENT CONFERENCE
         RE:      Becker et al v. Warren et al
                  Case No: 1:18-cv-00931-ELH

         Dear Counsel:

         The above referenced case has been referred to me to conduct a settlement conference. Please
         be advised I am scheduling the settlement conference for Monday, August 26, 2019 at 09:30
         a.m., and it will be held in my Chambers (8D). Please review this letter carefully, as it is an
         Order of the Court that establishes certain prerequisites that must be fulfilled prior to the
         commencement of the settlement conference.

         It is essential that the parties, or in the case of a corporation, partnership, or government
         entity, a representative, with complete authority to enter into a binding settlement, be present
         in person. A person with “complete authority” is someone who has the experience and
         judgment to exercise that authority without having to consult with anyone who is not in
         attendance at the settlement conference. Please provide the name and title of the
         individuals who will be attending the settlement conference. Please note that non-parties
         (other than counsel) should not attend the conference absent prior approval from opposing
         counsel and the Court. Additionally, because of limited space, the Court cannot accommodate
         minor children who are not parties to the case. Attendance by the attorney for a party is not
         sufficient. Please also be advised that the conference should conclude by 03:30 p.m., and all
         those in attendance should plan accordingly.

         I would like to receive a short ex parte letter by email (mdd_jmcchambers@mdd.uscourts.gov)
         by August 12, 2019. The ex parte letter should NOT EXCEED FIVE PAGES, from each
         party and should candidly set forth the following:




     Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
     Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                                   Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
         Case 1:18-cv-00931-ELH Document 52 Filed 06/03/19 Page 2 of 3

1:18-cv-00931-ELH
June 3, 2019
Page 2



   (1) facts you believe you can prove at trial;

   (2) the major weaknesses in each side’s case, both factual and legal;

   (3) reference to any pending dispositive or other motions that would have a significant
       effect on settlement for the Court to review prior to settlement (please include a copy of
       the motion(s) and the docket number(s) and highlight and tab the relevant portions);

   (4) an evaluation of the maximum and minimum damage awards you believe likely, and the
       amount of any existing liens;

   (5) the history of any settlement negotiations to date;

   (6) estimate of attorneys’ fees and costs of litigation through trial; and

   (7) the name and title of the individual(s) who will be attending the conference.

The letters may be submitted ex parte and will be solely for my use in preparing for the
settlement conference. I also will review select pleadings in the court file. Additionally, if you
want me to review any case authorities that you believe are critical to your evaluation of the
case, please identify. If you want me to review any exhibits or deposition excerpts, please
attach a copy to your letter by email. A paper copy of all attachments exceeding 25 pages
should be mailed or hand delivered to chambers.

Since settlement conferences are often more productive if the parties have previously
exchanged demands and offers and have made a good faith effort to settle the case on their own,
I require that the plaintiff submit a written itemization of damages and a settlement demand to
the defendant no later than one month prior to the settlement conference. The defendant shall
submit a written offer to the plaintiff and any alternate itemization of damages within one week
of receiving the demand or no later than three weeks prior to the settlement conference,
whichever is later. Thereafter, the parties should continue to engage in negotiations. The
correspondence between the parties shall be included with the ex parte letters submitted to the
Court.

    FAILURE TO COMPLY WITHOUT JUSTIFICATION MAY RESULT IN THE
                     IMPOSITION OF SANCTIONS

If counsel believes that a telephone conference prior to August 26, 2019 would make the
settlement conference more productive, please contact my judicial assistant, Debbie Wengert-
Rippetoe (Deborah_Wengert-Rippetoe@mdd.uscourts.gov), to make arrangements.
         Case 1:18-cv-00931-ELH Document 52 Filed 06/03/19 Page 3 of 3

1:18-cv-00931-ELH
June 3, 2019
Page 3



The settlement conference process will be confidential and disclosure of confidential dispute
resolution communications is prohibited. See 28 U.S.C. § 652(d); Local Rule 607.4.

Notwithstanding the informal nature of this letter, it is an Order of the Court and the Clerk is
directed to docket it as such.

I look forward to seeing you on August 26, 2019.



                                            Sincerely yours,

                                                   /s/

                                            J. Mark Coulson
                                            United States Magistrate Judge



cc: Judge Ellen L. Hollander
    Court File
